*735OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs.
Defendant cannot now, after more than 20 years during which he complied substantially with the terms of a separation agreement, challenge the existence of that agreement, which has been incorporated in a bilateral foreign decree of divorce, the validity of which he concedes (see Galyn v Schwartz, 56 NY2d 969, 972; Greschler v Greschler, 51 NY2d 368, 376-377).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.